SEABURY, J.
Judgment by default has been entered against the defendant, although at the time the case was called for trial the undisputed proof showed that the defendant’s counsel was actually engaged in a. court of record. It is suggested by the respondent that the court investigated the claim of the defendant’s counsel that he was actually engaged in a court of record and found that it was not true. We have no means of knowing what investigations the court below made, and must render judgment upon the record which is before us.
The order is reversed, and the judgment is vacated, and a new trial ordered, with costs to appellant to abide the event. All concur.